Citation Nr: 1806665	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO. 14-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for residuals of left knee collateral ligament reconstruction with degenerative joint disease (DJD).

2. Entitlement to a disability rating in excess of 10 percent for chronic medial ligament instability of the left knee prior to November 17, 2015, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In an August 2016 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's chronic medial ligament instability of the left knee, effective from November 18, 2015. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDINGS OF FACT

1. Residuals of left knee collateral ligament reconstruction with DJD does not result in limited flexion to 15 degrees or extension limited to 20 degrees; and, the preponderance of the evidence is against clinical findings of ankylosis, removal of semilunar cartilage, or impairment of the tibia and fibula.

2. The Veteran's left knee exhibited moderate lateral instability but did not exhibit severe recurrent subluxation or lateral instability, prior to November 17, 2015.

3. The Veteran's left knee did not exhibit severe recurrent subluxation or lateral instability, since November 18, 2015.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating in excess of 20 percent or for a separate rating under another Diagnostic Code (other than 5257) for residuals of left knee collateral ligament reconstruction with DJD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2016).

2. The criteria for a disability rating of 20 percent, but no higher, for chronic medial ligament instability of the left knee, prior to November 17, 2015, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

3. The criteria for a disability rating in excess of 20 percent for chronic medial ligament instability of the left knee, since November 18, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under DC 5003. Under DC 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate DC for the specific joint involved. 

Under DC 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable rating. Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability. A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment. 

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The 20 percent rating is the only rating available under DC 5258.

DC 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic. A semilunar cartilage is one of the menisci of the knee joint. A 10 percent rating is also the highest schedular evaluation allowed under DC 5259. 

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities. In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

The VA General Counsel has also held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261, as long as both ranges of motion meet the criteria for a compensable rating. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran seeks an increased disability rating in excess of 20 percent for his service-connected residuals of left knee collateral ligament reconstruction with DJD and 10 percent for chronic medial ligament instability of the left knee, prior to November 17, 2015, and 20 percent thereafter. The Veteran's left knee disability is rated by analogy under DC 5003-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. The Veteran's chronic medial ligament instability of the left knee is rated under DC 5257. In evaluating the Veteran's current level of disability, the Board will consider all applicable DCs.

The Veteran was afforded a VA examination in October 2011. The Veteran reported flare-ups of the left knee with decreased motion in the knee with swelling. The examiner noted that the Veteran required the regular use of a brace as an assistive device as a normal mode of locomotion, although occasional locomotion by other methods may be possible. 

Upon physical examination, range of motion was flexion to 100 degrees (with pain) and normal extension to zero degrees. He was able to perform repetitive use testing with three repetitions with no additional limitation of range of motion. The Veteran had additional functional limitation of less movement than normal and pain on movement. The Veteran was noted to have pain to palpation but muscle strength testing revealed left knee flexion of 4/5 or active movement against some resistance and left knee extension of 5/5 or normal. Joint stability tests were performed on the left knee with normal anterior instability (Lachman test) and posterior instability (posterior drawer test). Medial-lateral instability (valgus/varus pressure) was 2+ (5-10 millimeters). The examination report shows that the Veteran had no x-ray evidence or history of recurrent patellar subluxation or dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment. The examiner noted that the Veteran had a meniscus (semilunar cartilage) condition, specifically a left knee meniscal tear which resulted in frequent episodes of joint "locking," joint pain, and joint effusion. The Veteran did not have a meniscectomy or a total knee replacement. The examiner also indicated that the Veteran had two surgeries in March 1998 on the left knee including medial collateral ligament (MCL) reconstruction but did not have any residual signs or symptoms due to the surgeries. 

The examiner noted that the Veteran had scars related to the conditions or treatments discussed above and they were not painful and/or unstable and the total area were not greater than 39 square cm. The examiner noted that there were no other pertinent physical findings, complications, conditions, signs and or symptoms related to the left knee. Magnetic resonance imaging (MRI) performed in March 2007 showed an oblique tear with posterior horn of the medial meniscus and postoperative changes were noted. The Veteran reported a decreased ability to walk and lift. The examiner noted that the Veteran had not worked since March 2010, when he was terminated, and that the Veteran used to work in customer service. He stated that he had to switch his position frequently when he was working.

In November 2011 VA medical records, the Veteran reported ongoing instability and locking and that he wore a brace almost constantly. The Veteran complained of anterior and medial pain and of swelling in the left knee. Upon physical examination, the extremities were normal without edema and there was full power in the lower extremities. The physician indicated that the left knee flexed and extended fully and wrote that the Veteran had normal range of motion. There was no effusion and Lachman tests were stable but there was 2+ to 3+ laxity to valgus stressing. There was tenderness in the medial joint line and, to a lesser extent, in the lateral joint line but no pain with patellofemoral compression. 

A March 2012 private medical record indicates that the Veteran reported 8/10 constant aching pain in the left knee. The Veteran wore a brace on the left knee but needed no help changing for the examination or getting on and off the examination table. Upon physical examination, the Veteran's left knee flexion was limited to 90 degrees. There was no evident subluxation, contractures, ankylosis or thickening, redness, heat, swelling, or effusion. The joints were noted to be stable and non-tender. Strength testing revealed 5/5 or normal strength in the lower extremities. There was no cyanosis, clubbing, or edema, significant varicosities, trophic changes, or muscle atrophy evident.

During a September 2012 VA orthopedic follow-up consultation, the Veteran reported that he had three knee braces, which he wore most of the time although not at the time of the consultation. The Veteran reported medial knee pain and instability and patellofemoral pain which had been present for 8 to 10 months prior. A physical examination revealed full flexion and extension of the left knee. The physician indicated that he did not note any patellofemoral crepitus even though the Veteran reported he had it at times. There was mild medial joint line tenderness and 2+ laxity to valgus stressing but no Lachman laxity or lateral or popliteal tenderness. An October 2012 VA medical record indicates that left knee flexion was to 130 degrees with full extension and no effusion. Other clinical findings related to the left knee in October 2012 are similar to those of September 2012.

A March 2013 VA medical record indicates that the Veteran ambulated without the use of an assistive device and showed no apparent distress. The Veteran's major symptomatic complaint was medial to lateral instability and medial joint line pain. He stated that pain increased with weight bearing, walking over a quarter mile, and standing more than a few minutes. The Veteran reported the use of three braces which were not helpful. The physician noted that the Veteran was anxious regarding treatment history and an inspection of the knee was deferred due to the Veteran's attire. He also stated that the Veteran's symptoms did not appear to strongly correlate with the meniscus since the Veteran did not report clicking or locking. Range of motion testing revealed flexion to 120 degrees and extension to zero degrees. Muscle strength testing showed left knee extension and flexion of 4/5 or active movement against some resistance.

In a November 2013 VA medical record, the physician noted that the Veteran's left knee had significant laxity with valgus stress. He also noted that it was significant that the Veteran reported pain improvement which had never been reported over several years and multiple interventions.

During the November 2015 VA examination, the Veteran reported that his left knee continued to give out, lock up, and swell but denied any flare-ups, functional loss, or functional impairment. The Veteran used a brace outside of the house an average of four days a week. He reported instability and 8/10 knee pain localized to the medial aspect of the knee which was exacerbated with stair climbing, cold weather, and walking more than half an hour. The Veteran indicated that he experienced falls as a result of the knee "popping and giving out." The Veteran was not taking medication specifically for the knee but had other medical diagnoses for which he was taking muscle relaxers and Lyrica. The examiner noted that the Veteran occasionally used a brace as an assistive device as a normal mode of locomotion, although occasional locomotion by other methods may be possible.

A physical examination revealed range of motion for the left knee of flexion to 123 degrees and extension to 10 degrees. The Veteran was able to perform repetitive use testing with three repetitions without additional loss of function or range of motion. The examiner indicated that range of motion was outside of normal range but was normal for the Veteran. He explained that the Veteran was examined at a time when he was being treated for bilateral lower extremity cellulitis and left leg sciatica and that both of these conditions played a role in his painful and limited range of motion. Range of motion itself did not contribute to functional loss. Pain was noted on examination and rest and non-movement, however there was no evidence of pain with weight bearing. There was moderate discomfort noted with palpation over the medial joint line as well as the superior medial tibial but there was no objective evidence of crepitus. The Veteran was examined immediately after repetitive use over time and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time. Muscle strength testing revealed 5/5 or normal muscle strength for both flexion and extension and the examiner indicated that the Veteran did not have muscle atrophy. The examiner made specific findings that the Veteran did not have ankylosis or recurrent subluxation. The examination report indicates that the Veteran had a history of recurrent effusion. Joint stability testing for the left knee was performed and a history of moderate lateral instability was noted for the left knee. Anterior instability (Lachman test), posterior instability (posterior drawer test), and lateral instability (varus pressure test) were normal. Medial instability (valgus pressure test) was rated at 2+ (5-10 millimeters). The examiner elaborated that the examination was "somewhat compromised and difficult to perform secondary to the Veteran's co-existing medical conditions and exacerbations namely, his left leg sciatica and cellulitis." The examiner found that the Veteran did not have recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment. The examination report shows that the Veteran had a meniscus (semilunar cartilage) condition, specifically a left knee meniscal tear which resulted in frequent episodes of joint "locking," joint pain, and joint effusion. 

An MRI and private medical records of November 2011 were reviewed and it was presumed that the Veteran did have a medial meniscus tear but it was unclear how much it contributed to the Veteran's pain, however, providers in Syracuse and Buffalo did not feel that it was contributing sufficiently to his symptoms to warrant surgery. The Veteran had scars related to the conditions or treatments discussed above but the scars were not painful and/or unstable and the total area was not greater than 39 square cm. The examiner stated that given the Veteran's pain and instability, he would be limited to sedentary work as he is unable to stand or walk for greater than thirty minutes without resting.

At the outset, the Board notes that the evidence does not support an award for an increased rating for the left knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated at any VA examinations performed. The examiner specifically noted that there was no ankylosis in the November 2015 examination report. A private physician in March 2012 also found no ankylosis. The October 2011 and November 2015 VA examiners specifically noted that there was no tibiofibular abnormality. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263 (2016). 

The Board has considered the Veteran's residuals of left knee collateral ligament reconstruction with DJD as evaluated as 30 percent disabling by analogy under DC 5003-5262 for impairment of the tibia and fibula with malunion with marked knee or ankle disability. There are no findings of impairment of the tibia and fibula of the left knee at any time during the appeal period, which was confirmed by the VA examinations provided. Therefore, a rating under this DC would not be applicable.

The Veteran's left knee disability is currently evaluated under DC 5003-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. Under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. As a 20 percent rating represents the only and maximum schedular rating available under this particular DC and the Veteran has not asserted and the evidence has not shown symptomatology of frequent episodes of locking, pain, and effusion into the joint outside the norm requiring extraschedular consideration, a disability rating of 20 percent and no higher is warranted under DC 5258.

The Board also finds that the preponderance of the evidence of record is against a separate rating for the left knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, zero percent or noncompensable rating under the DC 5260 requires evidence of limitation of flexion of the left knee to 60 percent. This has not been demonstrated at any point during the appeal period. At VA examinations, conducted in October 2011 and November 2015, left knee flexion was limited, at worst, to 100 degrees (and 90 degrees in a March 2012 private medical record). Extension was noted to be normal (zero degrees) in the October 2011 VA examination report, November 2011 VA medical record, March 2012 private medical record, September 2012 and March 2013 VA medical records. The Veteran demonstrated limited extension to 10 degrees during the November 2015 VA examination. Under DC 5261, extension limited to 10 degrees warrants a 10 percent disability rating, however, the Veteran may not be assigned a separate rating under DC 5261 since his left knee disability is currently rated at 20 percent disabling under DC 5003-5258. DCs 5258 and 5261 result in pyramiding with overlap as to symptoms since both rate based on limitation of motion and knee pain, as a cause of limitation of motion. 

The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). Under DC 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint. See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop). Under DC 5261, such limitation of motion is encompassed by the limitation of extension, including limitation of motion due to pain. Both DCs overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain. See DeLuca v. Brown, 8. Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59. The Veteran would receive compensation under two, different DCs for the same manifestations of pain and limitation of motion if granted separate ratings under DC 5258 and DC 5261, which would constitute impermissible pyramiding. See 38 C.F.R. § 4.14. For these reasons, the Veteran is not entitled to separate disability ratings under both DCs 5258 and 5261 for the painful limitation of motion, specifically, extension, associated with the left knee disability. The Veteran's current disability rating of 20 percent under DC 5003-5258 yields a greater benefit than the 10 percent rating under DC 5261. Thus, separate disability ratings for left knee flexion and extension are not warranted under DCs 5260 and 5261. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left knee disability. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The evidence of record reveals complaints of left knee pain with no evidence of any additional limitation in range of motion following repetitive-use testing during the October 2011 and November 2015 VA examinations. The Board would like to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon, 10 Vet. App. 194. During the October 2011 VA examination, the Veteran reported flare-ups of the left knee with decreased motion in the knee with swelling, however was able to perform repetitive-use testing without an additional limitation in range of motion. The Veteran exhibited range of motion of flexion to 100 degrees and zero degrees or normal extension. The examiner noted that the Veteran had a meniscus (semilunar cartilage) condition, specifically a left knee meniscal tear which resulted in frequent episodes of joint "locking," joint pain, and joint effusion. The Veteran is in receipt of service-connection and compensated at the maximum schedular rating of 20 percent under DC 5258 for his meniscus condition. The examination report shows that the Veteran had no x-ray evidence or history of recurrent patellar subluxation or dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment. Further, in the examination report when asked if there were other pertinent physical findings, the examiner specifically checked "no." 

The Veteran reported pain, swelling, locking, instability, and the left knee giving out during the November 2015 VA examination. The Veteran denied flare-ups of the left knee and functional loss or functional impairment including but not limited to repeated use over time. He demonstrated 123 degrees of flexion and extension to 10 degrees in the left knee with pain on examination that did not result in or cause functional loss. The Veteran was able to perform repetitive-use testing with three repetitions with no additional loss in function or range of motion. The examiner noted the functional impact of the left knee disability as the Veteran being limited to sedentary work given his pain and instability as he was unable to stand or walk for greater than 30 minutes without resting.

There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. See Mitchell, 25 Vet. App. 32. The Court has discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11. As noted above, despite the Veteran's subjective complaints of left knee pain, he demonstrated 100 degrees (with pain) and 123 degrees (with pain) of flexion of the left knee at the October 2011 and November 2015 VA examinations, respectively, and full extension in October 2011. He demonstrated 10 degrees of extension during the November 2015 VA examination. As discussed above, the Veteran's limitation of extension is already contemplated in the Veteran's 20 percent rating for his left leg disability under DC 5003-5258. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased evaluation or a separate evaluation other than DC 5257, for instability, for the service-connected left knee disability at any time during the appeal period.

The Board has also considered whether a higher rating in excess of 10 percent, prior to November 17, 2015, and in excess of 20 percent, thereafter, is warranted under DC 5257 for instability of the left knee. "Slight," "moderate," and "severe" recurrent subluxation or lateral instability warrant 10, 20, and 30 percent disability ratings under DC 5257, respectfully. The words "slight," "moderate," and "severe" used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions. 38 C.F.R. § 4.6 (2016). The Board finds that the Veteran did not exhibit recurrent subluxation at any point during the appeal period. For example, following physical examinations, VA examiners found that the Veteran did not have recurrent subluxation in October 2011 and November 2015. In March 2012, a private physician also indicated that there was no evident subluxation. However, the Veteran has consistently reported instability and objective testing is representative of "moderate" instability for the entire period on appeal. For example, medial-lateral instability testing (valgus/varus pressure) was 2+ (5-10 millimeters) at the October 2011 VA examination. A November 2011 VA medical record indicates that Lachman tests were stable but there was 2+ to 3+ laxity to valgus stressing. A September 2012 VA medical record revealed 2+ laxity to valgus stressing but no Lachman laxity. Further, in a November 2013 VA medical record, the physician noted that the Veteran's left knee had significant laxity with valgus stress.

The November 2015 VA examiner made a specific finding that the Veteran had a history of left moderate lateral instability and joint stability testing revealed medial instability (valgus pressure) of 2+ (5-10 millimeters). The record supports a finding of moderate instability with consistent objective medial instability tested at 2+ (5-1- millimeters) throughout the entire appeal period. The examiner noted that that the examination was "somewhat compromised and difficult to perform secondary to the Veteran's co-existing medical conditions and exacerbations namely, his left leg sciatica and cellulitis." The Veteran is not currently in receipt of service-connection for sciatica and cellulitis. When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in a veteran's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998). Therefore, affording the Veteran the benefit of the doubt, the Veteran's left knee exhibited moderate lateral instability throughout the appeal period and a 20 percent disability rating, but no higher, for "moderate" lateral instability, is warranted under DC 5257 prior to November 17, 2015. However, the preponderance of the evidence is against a finding that the Veteran exhibited severe recurrent subluxation or lateral instability at any period in the appeal period, including since November 18, 2015, as there are no medical records in support of such assertions; to this extent the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.


ORDER

A disability rating in excess of 20 percent for residuals of left knee collateral ligament reconstruction with DJD is denied.

An increased 20 percent disability rating for chronic medial ligament instability of the left knee is granted, but no higher, prior to November 17, 2015, subject to the laws and regulations governing the award of monetary benefits. 


A disability rating in excess of 20 percent for chronic medial ligament instability of the left knee, since November 18, 2015, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


